Citation Nr: 0843349	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
service-connected bilateral hearing loss before October 31, 
1995.  

2. Entitlement to a rating higher than 40 percent for 
service-connected bilateral hearing loss before January 10, 
2003.  

3. Entitlement to a rating higher than 70 percent for 
service-connected bilateral hearing loss from January 10, 
2003.  

4. Whether there was clear and unmistakable error in the 
rating decision of March 2003 by the RO, assigning an 
effective date of January 10, 2003, for a 70 percent rating 
for service-connected bilateral hearing loss. 

5. Whether there was clear and unmistakable error in the 
rating decision of June 2003 by the RO, assigning an 
effective date of January 10, 2003, for a total disability 
rating for compensation based on individual unemployability. 


ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1963 to February 1973. 

This matter initially comes before the Board of Veterans' 
Appeals (Board) from an August 1979 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

Historically, the RO granted service connection for bilateral 
hearing loss in a rating decision in March 1974 and assigned 
an initial noncompensable disability rating effective 
February 17, 1973, the day after service discharge.  In a 
rating decision in January 1980, the rating was increased to 
10 percent from September 10, 1979.  In a rating decision in 
June 1996, the rating was increased to 40 percent rating from 
October 31, 1995.  In a rating decision in March 2003, the 
rating was increased to 70 percent from January 10, 2003.  

In May 2008, the case was remanded for the issuance of a 
supplemental statement of the case, which was accomplished in 
July 2008.  As the requested development has been completed, 
no further action is necessary to comply with the Board's 
remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).    

In October 2008, the veteran submitted a copy of a statement 
of the Director of the VA Appeals Management Center (AMC) 
submitted to the Committee on Veteran's Affairs Subcommittee 
on Disability Assistance and Memorial Affairs.  That evidence 
was submitted without a written waiver of initial 
consideration of that evidence by the RO.  In an attachment 
to the statement, the veteran alleged that the RO did not 
comply with the Board's remand.  

Under 38 C.F.R. § 20.1304(c), pertinent evidence submitted 
without a waiver must be referred to the RO.  Here the 
statement of the VA AMC Director merely deals with general 
operating procedures.  It does not have any bearing on the 
merits of the claims before the Board.  Accordingly, the 
additional evidence need not be referred to the RO.  


FINDINGS OF FACTS

1. The veteran did not appeal the rating decision of March 
1974, granting service connection for bilateral hearing loss 
and assigning an initial noncompensable disability rating 
effective February 17, 1973; he initiated an appeal of a 
rating decision of December 1976, denying a compensable 
rating of bilateral hearing loss, but after an statement of 
the case was issued he did not file a substantive appeal to 
perfect that appeal; he did not appeal rating decisions in 
April 1978 and April 1979 denying a compensable rating for 
bilateral hearing loss; and those rating decisions are final. 

2. Prior to October 1995, VA audiometric testing did not 
yield results which under the rating criteria in effect prior 
to December 1987 warranted a rating higher than 10 percent 
for bilateral hearing loss.  

3. Prior to January 2003, VA audiometric testing did not 
yield results which under the rating criteria in effect prior 
to or since December 1987 warranted a rating higher than 40 
percent for bilateral hearing loss.  

4. Since January 10, 2003, VA audiometric testing has not 
yielded results which under the rating criteria in effect 
prior to or since December 1987 warranted a rating higher 
than 70 percent for bilateral hearing loss.  

5. The veteran did not initiate a timely appeal of a March 
2003 rating decision assigning a 70 percent rating for 
bilateral hearing loss effective January 10, 2003 or of a 
June 2003 rating decision, assigning an effective date of 
January 10, 2003, for a total disability rating; those 
decisions are final. 

6. It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the March 2003 rating 
decision, assigning a 70 percent rating for bilateral hearing 
loss effective January 10, 2003.  

7. It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the June 2003 rating 
decision, assigning an effective date of January 10, 2003, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.  


CONCLUSIONS OF LAW

1. The rating decision of March 1974 granting service 
connection for bilateral hearing loss and assigning an 
initial noncompensable disability rating; the rating decision 
of December 1976, denying a compensable rating of bilateral 
hearing loss and from which an appeal was not perfected; and 
the rating decisions of April 1978 and April 1979, denying a 
compensable rating for bilateral hearing loss, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2008).

2. Prior to October 31, 1995, the criteria for a rating 
higher than 10 percent for bilateral hearing loss were not 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.85, 4.86 
(effective prior to and since December 18, 1987).  

3. Prior to January 10, 2003, the criteria for a rating 
higher than 40 percent bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.85, 4.86 
(effective prior to and since December 18, 1987).  

4. Since January 10, 2003, the criteria for a rating higher 
than 70 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).  

5. Rating decision of March 2003, assigning a 70 percent 
rating for bilateral hearing loss effective January 10, 2003, 
and the rating decision of June 2003 assigning an effective 
date no earlier than January 10, 2003, for a total disability 
rating, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) 2008).  

6. There was no clear and unmistakable error in the rating 
decision of March 2003, assigning an effective date of 
January 10, 2003, for a 70 percent rating for 
service-connected bilateral hearing loss.  38 C.F.R. § 3.105 
(2008).  

7. There was no clear and unmistakable error in the rating 
decision of June 2003, assigning an effective date of January 
10, 2003, for a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities.  38 C.F.R. § 3.105 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2003, in March 2006, and in June 2008.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence of an increase in 
severity of the service-connected disability and the effect 
that worsening has on the claimant's employment and daily 
life.  

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice in 
included the provisions for the effective date of a claim and 
for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

On the claims of clear and unmistakable error, the VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  

The RO has obtained the VA records.  The veteran has not 
indicated that he has ever received any private treatment or 
that there are any outstanding private medical records.  He 
has not identified any additionally evidence for 
consideration in his appeal.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual and Procedural Background

In a rating decision in March 1974, the RO granted service 
connection for an anxiety neurosis and bilateral high 
frequency hearing loss, and assigned disability ratings, 
respectively, of 10 percent and a noncompensable rating, all 
effective February 17, 1973, the day after service discharge.  

After filing a claim for increase, the veteran filed a notice 
of disagreement to a rating decision of December 1976, 
denying the claim.  

On VA audiology evaluation in March 1977, the pure tone 
thresholds, in decibels, at the tested frequencies, were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
50
45
Not 
Tested
70
Left Ear
5
30
45
Not 
Tested
50

The speech reception thresholds were 18 decibels in the right 
ear and 8 decibels in the left ear.  Speech discrimination 
ability in the right ear was 96 percent and speech 
discrimination ability in the left ear was 96 percent.  

In a rating decision in April 1977, the RO continued the 
noncompensable rating for bilateral hearing loss.  After a 
statement of the case was issued, addressing the claim, the 
veteran did not file a substantive appeal or any other 
pleading which could be construed as a substantive appeal for 
the purpose of perfecting the appeal from the rating decision 
of December 1976.   

In January 1978, the veteran filed a claim for increase for 
his hearing loss. 

On VA audiology evaluation in March 1978, the pure tone 
thresholds, in decibels, at the tested frequencies, were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
45
45
Not 
Tested
70
Left Ear
0
35
45
Not 
Tested
50

The speech reception thresholds were 18 decibels in the right 
ear and 10 decibels in the left ear.  Speech discrimination 
ability in the right ear was 94 percent and speech 
discrimination ability in the left ear was 92 percent.  
Puretone threshold testing was certified as the best estimate 
of the veteran's organic hearing, with an average threshold 
(at 500, 1,000, and 2,000 Hertz) of 33 decibels in the right 
ear and 27 in the left.  

The veteran was notified of the rating decision of April 
1978, denying the claim for increase, but did not appeal the 
rating decision.  

The veteran was afforded a VA audiology evaluation in 
November 1978.  The pure tone thresholds, in decibels, at the 
tested frequencies, were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
25
55
55
Not 
Tested
75
Left Ear
10
45
45
Not 
Tested
50

The speech reception thresholds were 24 decibels in the right 
ear and 14 decibels in the left ear.  Speech discrimination 
ability in the right ear was 90 percent and speech 
discrimination ability in the left ear was 92 percent.  That 
report reflects that the results were not for rating purposes 
and, so, none of the results were certified as providing the 
best estimate of the veteran's organic hearing. 

In December 1978, the veteran filed a claim for increase.  

On VA audiology evaluation in April 1979, the pure tone 
thresholds, in decibels, at the tested frequencies, were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
55
55
Not 
Tested
75
Left Ear
10
40
45
Not 
Tested
50

The speech reception thresholds were 24 decibels in the right 
ear and 14 decibels in the left ear.  Speech discrimination 
ability in the right ear was 88 percent and speech 
discrimination ability in the left ear was 92 percent.  
Puretone threshold testing was certified as the best estimate 
of the veteran's organic hearing, with an average threshold 
(at 500, 1,000, and 2,000 Hertz) of 43 decibels in the right 
ear and 32 in the left. 

In a rating decision in April 1979, the RO denied the claim 
for increase, but granted service connection for tinnitus, 
which was assigned a noncompensable rating effective November 
30, 1978, the date of the VA audiology evaluation.  The 
veteran did not appeal the rating decision. 

On VA audiology evaluation in July 1979, the pure tone 
thresholds, in decibels, at the tested frequencies, were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
60
55
Not 
Tested
70
Left Ear
10
40
45
Not 
Tested
45

The speech reception thresholds were 26 decibels in the right 
ear and 18 decibels in the left ear.  Speech discrimination 
ability in the right ear was 80 percent and speech 
discrimination ability in the left ear was 94 percent.  
Because the examination was not done for rating purposes, 
none of the results were certified as providing the best 
estimate of the veteran's organic hearing. 

VA records show that July 17, 1979, the veteran had a high 
frequency sensorineural hearing loss, which was greater in 
the right ear than in the left, with continuous ringing in 
the right ear.  He had not had ear surgery and had no 
vertigo.  

On August 16, 1979, the veteran filed claims for increase for 
hearing loss and for tinnitus.  In rating decision in August 
1979, the RO denied the claim.  The veteran then perfected an 
appeal of the rating decision. 

VA record show that on September 10, 1979, veteran had a 
bilateral hearing loss and complained of tinnitus.  

On VA rating audiology evaluation in November 1979, the pure 
tone thresholds, in decibels, at the tested frequencies, were 
as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
55
60
Not 
Tested
75
Left Ear
10
45
50
Not 
Tested
50

The speech discrimination ability in the right ear was 84 
percent and speech discrimination ability in the left ear was 
92 percent.  It was noted that he had bilateral tinnitus.  
Puretone threshold testing was certified as the best estimate 
of the veteran's organic hearing, with an average threshold 
(at 500, 1,000, and 2,000 Hertz) of 45 decibels in the right 
ear and 35 in the left.  

In a rating decision in January 1980, the RO increased the 
noncompensable rating for bilateral hearing loss to 10 
percent, effective from September 10, 1979, the date of VA 
outpatient treatment and increased the noncompensable rating 
for tinnitus to the maximum schedular rating of 10 percent, 
effective July 17, 1979, the date of VA outpatient treatment.  
The result was a combined disability rating of 20 percent 
from July 17, 1979, and of 30 percent from September 10, 
1979.  

On VA audiology evaluation in December 1981, the pure tone 
thresholds, in decibels, at the tested frequencies, were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
60
60
Not 
Tested
75
Left Ear
10
45
55
Not 
Tested
55



The speech reception thresholds were 36 decibels in the right 
ear and 26 decibels in the left ear.  Speech discrimination 
ability in the right ear was 88 percent and speech 
discrimination ability in the left ear was 92 percent.  
Because the examination was not done for rating purposes, 
none of the results were certified as providing the best 
estimate of the veteran's organic hearing.  It was noted that 
there had been no change in his hearing in the last 24 
months.  

In December 1981, the veteran filed a claim for increase. 

On VA rating audiology evaluation in February 1982, the pure 
tone thresholds, in decibels, at the tested frequencies, were 
as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
60
60
Not 
Tested
75
Left Ear
10
45
55
Not 
Tested
60

Speech discrimination ability in the right ear was 92 percent 
and speech discrimination ability in the left ear was 92 
percent.  Puretone threshold testing was certified as the 
best estimate of the veteran's organic hearing, with an 
average threshold (at 500, 1,000, and 2,000 Hertz) of 47 
decibels in the right ear and 37 in the left.  It was noted 
that he used a hearing aid in his right ear.  

In March 1982, the veteran was notified of the rating 
decision of February 1982, denying the clam for increase. 

On VA audiology evaluation on October 24, 1995, the results 
were not certified for rating purposes. 

On October 31, 1995, the veteran filed a claim for increase.  

On VA audiology evaluation in May 1996, the pure tone 
thresholds, in decibels, at the tested respective 
frequencies, were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
60
75
75
90
105
Left Ear
45
65
80
105
105

The speech reception thresholds were 60 decibels in the right 
ear and 54 decibels in the left ear.  Speech discrimination 
ability in the right ear was 68 percent and speech 
discrimination ability in the left ear was 72 percent.  It 
was noted that the veteran used a hearing aid in each ear and 
that his tinnitus was mostly hear in his right ear and the 
effective on his daily living was that it caused difficulty 
sleeping.  The report of that examination states that the 
veteran's puretone thresholds and speech scores were the most 
reliable measure of his hearing levels.  Puretone threshold 
testing yielded average thresholds (at 1,000; 2,000; 3,000, 
and 4,000 Hertz) of 86 decibels in the right ear and 89 in 
the left.  

In a rating decision in June 1996, the RO increased the 
rating for bilateral hearing loss to 40 percent, effective 
from October 31, 1995, date of the claim for increase.  The 
increase resulted in a combined rating to 50 percent from 
October 31, 1995.  

On January 10, 2003, the veteran filed a claim for increase. 

On VA audiology evaluation in March 2003, the pure tone 
thresholds, in decibels, at the tested frequencies, were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
Not 
Tested
70
105
105
105
Left Ear
Not 
Tested
70
95
105
105

Speech discrimination ability in the right ear was 20 percent 
and speech discrimination ability in the left ear was 60 
percent.  Puretone threshold testing yielded average 
thresholds (at 1,000; 2,000; 3,000, and 4,000 Hertz) of 96 
decibels in the right ear and 94 in the left.



In a rating decision in March 2003, the RO increased the 
rating for bilateral hearing loss to 70 percent, effective 
January 10, 2003, the date of receipt of claim.  The increase 
resulted in a combined disability rating to 80 percent, 
effective January 10, 2003.  

On April 28, 2003, the veteran filed on claim for a total 
disability rating for compensation based on individual 
unemployability. The veteran reported that his disabilities 
had affected his full time employment, he had become too 
disabled to work, and had last work on a full time basis in 
1998.  He had worked as an artist from 1977 to 1998.  He had 
not tried to obtain employment since that time.  He had four 
hears of high school education.  

A statement from the veteran's former employer was received 
in April 2003.  It was reported that he had worked 40 hours a 
week as an illustrator and had retired on disability on 
January 2, 1999.  

In a rating decision in June 2003, the RO granted a total 
disability rating for compensation based on individual 
unemployability, as well as basic eligibility under 38 U.S.C. 
Chapter 35, effective January 10, 2003.  Although notified of 
that decision by RO letter in June 2003, the veteran did not 
appeal the decision, including the effective date assigned 
for the total disability rating.  

In June 2005, the veteran claimed entitlement to an earlier 
effective date for his total disability rating and an earlier 
effective date for the 70 percent rating for his bilateral 
hearing loss.  

In a rating decision in September 2005, the RO denied the 
claims for earlier effective dates.  The veteran filed a 
timely notice of disagreement and after a February 2006 
statement of the case was issued, he perfected that appeal by 
filing a substantive appeal in February 2006.  



General Rating Principles

Service-connected disability ratings are determined by the 
application of VA's Schedule for Rating Disabilities, based 
on the average impairment of earning capacity.  Separate 
Diagnostic Codes identify the disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Revision of Rating Criteria

During the course of the appeal, the criteria for the rating 
hearing loss were revised, effective December 18, 1987, and 
again effective June 10, 1999.  The changes effective June 
10, 1999, did not result in any substantive changes.  Rather 
the old sections of 38 C.F.R. §§ 4.86, 4.86a, and 4.87 were 
deleted and a new 38 C.F.R. § 4.86 was added which provided 
for rating of hearing loss in exceptional instances. 

Where the applicable regulations change while a case is 
pending, the version most favorable to the claimant applies.  

Essentially, the old and new regulations in effect prior to 
and since December 18, 1987, for evaluating a hearing loss 
are the same.  64 Fed. Reg. 25202 (May 11, 1999).  The 
explanatory information accompanying the regulatory changes 
to the criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," contained in the new 
38 C.F.R. § 4.86, the regulatory changes do not constitute 
liberalizing provisions. 



In this case, the 10 percent rating for bilateral hearing 
loss was assigned by a rating decision in January 1980, 
effective September 10, 1979; the 40 percent rating was 
assigned by a rating decision in June 1996, effective October 
31, 1995; and the 70 percent rating was assigned by a rating 
decision in March 2003, effective January 10, 2003. 

Ratings for Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

Hearing Loss Criteria Prior to December 18, 1987

Under 38 C.F.R. § 4.85(a) and (b), in effect prior to the 
revision of the criteria for the evaluation of hearing loss, 
if the results of controlled speech reception tests were used 
as the best measurement of the veteran's hearing acuity, 
letters A through F, designating the impairment in efficiency 
of each ear separately, would be ascertained from Table VI 
which indicated six (6) areas of impairment in efficiency.  
The literal designation of impaired efficiency (A, B, C, D, 
E, or F) was determined by intersecting the horizontal row 
appropriate to the percentage of discrimination and the 
vertical column appropriate to the speech reception decibel 
loss.  The percentage evaluation was found from Table VII by 
intersecting the horizontal row appropriate for the literal 
designation for the ear having the better hearing and the 
vertical column appropriate to the literal designation for 
the ear having the poorer hearing.  

Under 38 C.F.R. § 4.85(c) in effect prior to December 1987, 
if the results of pure tone audiometry were used, only the 
pure tone audiometry results as 500, 1,000, and 2,000 Hertz 
were considered.  The equivalent literal designation for 
each ear, separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception in 38 C.F.R. § 4.85(b).  

Under Table VII when puretone threshold levels at 500, 1000; 
and 2000 Hertz averaged not more than 37, with none more than 
45, Level A hearing was assigned.  When the average was not 
more than 45, with none more than 55, Level B hearing was 
assigned.  When the average was not more than 57, with none 
more than 70, Level C was assigned.  

Hearing Loss Criteria from December 18, 1987, to June 10, 
1999

The evaluations derived are intended to make proper allowance 
for improvement by hearing aids.  Examination to make this 
improvement is therefore unnecessary.  38 C.F.R. § 4.86.  
Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87.  

Under the schedular rating criteria which became effective 
December 18, 1987, 
the evaluation of bilateral auditory impairment is based on 
the results of controlled speech discrimination testing 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 hertz in each ear.  To evaluate the 
degree of disability from organic hearing acuity impairment 
the revised rating schedule establishes 11 auditory acuity 
levels from level I, for essentially normal hearing acuity, 
through level XI, for profound deafness.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 
6100 to 6110; effective December 18, 1987.  

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss; thus, 
for example, with percent of discrimination of 70 and average 
puretone decibel loss of 64, the numeric designation is V for 
one ear.  The same procedure will be followed for the other 
ear.  38 C.F.R. § 4.85(a).  

The percentage evaluation will be found from table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation for 
the ear having the poorer hearing.  

For example, if the better ear has a numeric designation of 
``V'' and the poorer ear has a numeric designation of 
``VII,'' the percentage evaluation is 30 percent and the 
diagnostic code is 6103.  38 C.F.R. § 4.85(b).  

Table VIa provides numeric designations based solely on 
puretone averages and is for application only when the Chief 
of the Audiology Clinic certifies that language difficulties 
or inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85(c).  

The Board notes that only the VA audiology studies of October 
1995, May 1996, and March 2003 included testing of puretone 
thresholds at 3,000 Hertz, as is required for the evaluation 
of bilateral hearing loss under the criteria that became 
effective December 1987.  

Hearing Loss Criteria since June 10, 1999

The criteria that initially became effective in December 1987 
and the revisions in June 1999 are the same except that the 
amended regulations added two new provisions for evaluating 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning.  64 Fed. Reg. 25,203 
(May 11, 1999).  

Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 decibels 
or more, an evaluation may be based upon either Table VI or 
Table VI(a), whichever results in a higher evaluation.  

In addition, under section 4.86(b), when a puretone threshold 
is 30 decibels or less at 1000 Hertz, and is 70 decibels or 
more at 2000 Hertz, an evaluation also may be based either 
upon Table VI or Table VI(a), whichever results in a higher 
evaluation. 

Ten Percent Rating for Bilateral Hearing Loss before October 
31, 1995

Analysis

March 1977 VA Audiometric Testing

The speech recognition score on the March 1977 VA audiometric 
testing were certified as yielding the best results for 
estimation of the veteran's hearing acuity.  That testing 
yielded discrimination ability in each ear of 96 percent and 
speech reception threshold levels of 18 in the right ear and 
8 in the left, which translates into Level A hearing acuity 
in each ear under Diagnostic Code 6297 which, in turn, yields 
a noncompensable rating.  

March 1978 VA Audiometric Testing

Likewise, the puretone threshold averages at 500, 1000 and 
2000 Hertz on VA audiometric testing in March 1978 yielded an 
average of 33 in the right ear and 27 in the left, with none 
of the thresholds at the specified frequencies being more 
than 45 decibels in either ear.  This translates into Level A 
hearing acuity in each ear under Diagnostic Code 6297 which, 
as noted, yields a noncompensable rating.  

November 1978 VA Audiology

The November 1978 VA audiometric testing was on an outpatient 
basis and the results were not certified for rating purposes 
and, so, may not be considered in arriving at a disability 
evaluation.  Even so, if the results of puretone thresholds 
had been certified, the average at the specified frequencies 
were 45 in the right ear with none more than 55, and 33 in 
the left with none more than 45.  This translates in to Level 
B hearing in the right ear and Level A in the left ear.  

Using discrimination ability and speech reception thresholds, 
the veteran had a speech reception threshold of 24 in the 
right ear with 90 percent discrimination ability which 
translates into Level A acuity in the right ear.  

The speech reception threshold of 14 in the left ear and 92 
percent discrimination ability translates into Level A 
hearing acuity in the left ear.  Since he did not have at 
least Level B hearing acuity in each ear, a compensable 
rating would not have been assigned under the results of the 
November 1978 audiometric evaluation even if the results had 
been certified.  

April 1979 VA Audiometric Testing

Puretone thresholds were certified as yielding the best 
estimate of the veteran's hearing acuity on the April 1979 VA 
audiometric testing.  That testing yielded an average 
threshold level at the specified frequencies of 43 in the 
right ear with none more than 55, which translates to Level B 
hearing acuity in that ear.  The average in the left ear was 
32, with none more than 45, which translates into Level A 
hearing acuity in the left ear.  Level A hearing acuity in 
one ear and Level B in the other warranted a noncompensable 
rating under Diagnostic Code 6296.  

July 1979 Outpatient VA Audiology

The July 1979 VA audiometric testing was on an outpatient 
basis and the results were not certified for rating purposes 
and, so, may not be considered in arriving at a disability 
evaluation.  Even if the results of puretone thresholds had 
been certified, the average at the specified frequencies were 
45 in the right ear with none more than 60, and 32 in the 
left with none more than 45.  This translates in to Level C 
hearing in the right ear and Level A in the left ear.  

Using discrimination ability and speech reception thresholds 
from the July 1979 testing, the veteran had a speech 
reception threshold of 26 in the right ear with 80 percent 
discrimination ability which translates into Level B acuity 
in the right ear.  The speech reception threshold of 18 in 
the left ear and 94 percent discrimination ability translates 
into Level A hearing acuity in the left ear.  

The speech recognition testing in July 1979, had it been 
certified, would have warranted only a noncompensable rating 
with Level A in one ear and Level B in the other under 
Diagnostic Code 6296.  Likewise, testing of the puretone 
thresholds would have required a noncompensable rating since 
the veteran had Level C in one ear and Level A under 
Diagnostic Code 6294.  

In other words, neither of the two types of testing in July 
1979 warranted a compensable rating.  

November 1979 Outpatient VA Audiology

The November 1979 VA audiometric testing was on an outpatient 
basis and the results were not certified for rating purposes 
and, so, may not be considered in arriving at a disability 
evaluation.  Even if the results of puretone thresholds had 
been certified, the average at the specified frequencies were 
45 in the right ear with none more than 60, and 35 in the 
left with none more than 50.  This translates in to Level C 
hearing in the right ear and Level B in the left ear.  

Using discrimination ability and speech reception thresholds 
from the November 1979 testing, the veteran had a speech 
reception threshold of 26 in the right ear with 84 percent 
discrimination ability which translates into Level A acuity 
in the right ear.  The speech reception threshold of 18 in 
the left ear and 92 percent discrimination ability translates 
into Level A hearing acuity in the left ear.  

The speech recognition testing in November 1979, had it been 
certified, would have warranted only a noncompensable rating 
(with Level A in each ear) but testing of the puretone 
thresholds would have warranted a 10 percent rating (with 
Level C in one ear and Level B in the other) under Diagnostic 
Code 6293.  However, the rating criteria prior to December 
1987 required certification of the results for rating 
purposes and, absent such certification the November 1979 
testing may not be used for arriving at the appropriate 
disability rating for the bilateral hearing loss.  

Nevertheless, the January 1980 rating decision used the 
November 1979 testing results for the assignment of a 10 
percent disability rating.  However, neither the November 
1979 testing nor any prior audiometric testing warranted a 
rating higher than 10 percent.  

December 1981 Outpatient VA Audiology

The December 1981 VA audiometric testing was on an outpatient 
basis and the results were not certified for rating purposes 
and, so, may not be considered in arriving at a disability 
evaluation.  Even if the results of puretone thresholds had 
been certified, the average at the specified frequencies were 
47 in the right ear with none more than 60, and 37 in the 
left with none more than 55.  This translates in to Level C 
hearing in the right ear and Level B in the left ear.  

Using discrimination ability and speech reception thresholds 
from the December 1981 testing, the veteran had a speech 
reception threshold of 36 in the right ear with 88 percent 
discrimination ability which translates into Level B acuity 
in the right ear.  The speech reception threshold of 26 in 
the left ear and 92 percent discrimination ability translates 
into Level A hearing acuity in the left ear.  

The speech recognition testing in December 1981, had it been 
certified, would have warranted only a noncompensable rating 
with Level B in one ear and Level A in the other under 
Diagnostic Code 6296 but testing of the puretone thresholds 
would have warranted no more than a 10 percent rating since 
the veteran had Level C in one ear and Level B under 
Diagnostic Code 6293.  

February 1982 VA Audiometric Testing

Puretone thresholds were certified as yielding the best 
estimate of the veteran's hearing acuity on the February 1982 
VA audiometric testing.  That testing yielded an average 
threshold level at the specified frequencies of 47 in the 
right ear with none more than 60, which translates to Level C 
hearing acuity in that ear.  

The average in the left ear was 37, with none more than 55, 
which translates into Level B hearing acuity in the left ear.  
Level C hearing acuity in one ear and Level B in the other 
warranted only a 10 percent rating under Diagnostic Code 
6293.  

October 24, 1995, Outpatient VA Audiology

The October 1994 VA audiometric testing was on an outpatient 
basis and the results were not certified for rating purposes 
and, so, were not conducted for the purpose of arriving at a 
disability evaluation.  Even if the results of puretone 
thresholds had been certified, the average at the specified 
frequencies were 68 in the right ear with none more than 70, 
and 63 in the left with none more than 80.  This translates 
in to Level D hearing in the right ear and Level D in the 
left ear.  

Using discrimination ability and speech reception thresholds 
from the October 1995 testing, the veteran had a speech 
reception threshold of 64 in the right ear with 24 percent 
discrimination ability which translates into Level F acuity 
in the right ear.  The speech reception threshold of 54 in 
the left ear and 92 percent discrimination ability translates 
into Level C hearing acuity in the left ear.  

The speech recognition testing in October 1995 warranted a 30 
percent rating under Diagnostic Code 6280 with Level F in one 
ear and Level C in the other but testing of the puretone 
thresholds warranted a 40 percent rating under Diagnostic 
Code 6288 with Level D hearing acuity in each ear.  

However, as noted the results of the October 24, 1995, 
outpatient VA audiology evaluation were not certified and, 
so, could not properly be used for evaluating the severity of 
the veteran's service-connected bilateral hearing loss.  

Using the rating criteria which became effective in December 
1987, the average of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz (rather than the 3 frequencies of 500, 
1000, and 2000 used prior to February 1987) yielded an 
average decibel loss in the right ear rounded to 88 and in 
the left ear rounded to 89.  Speech discrimination was 24 
percent in the right ear and 92 percent in the left ear.  

The findings for the right ear yield a numerical designation 
of XI under Table VI as the average puretone decibel loss of 
88 is in the range between 82 and 89 and the speech 
discrimination score of 24 percent is in the range between 
zero (0) and 34.  

The findings for the left ear yield a numerical designation 
of III under Table VI as the average puretone decibel loss of 
89 is in the range between 82 and 89 and the speech 
discrimination score of 92 percent is in the range between 92 
and 100.  

Entering the numerical designation of XI and III to Table 
VIII yields a disability rating of 20 percent.  

With respect to an exception hearing loss pattern, at the 
time of the October 1995 testing the puretone threshold 
levels were not 30 decibels of less at 1000 Hertz and 70 
decibels or more at 2000 Hertz and, so, the provisions of 
38 C.F.R. § 4.86(b) are not applicable.  On the other hand, 
the puretone threshold levels at each of the four frequencies 
of 1000, 2000, 3000, and 4000 Hertz were 55 decibel or more 
and, so an exceptional disability pattern was shown under 
38 C.F.R. § 4.86(a).  

38 C.F.R. § 4.86(a) specifically requires the rating 
specialist to determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  This was not done 
at the time of the October 1995 testing.  

Had Table VIa been used, the puretone threshold of 88 in the 
right ear and 89 in the left ear would yield a numerical 
designation of VIII in each as those values are between 84 
and 90 in Table Via.  

Entering the numerical designations of VIII and VIII to Table 
VII would have yielded a disability rating of 50 percent 
under Diagnostic Code 6100.  However, it was not until June 
1999 that the provisions of 38 C.F.R. § 4.86(a) and (b) were 
created and this was after the October 1995 audiometric 
testing.  

Accordingly, prior to October 31, 1995, a rating in excess of 
10 percent for the veteran's service-connected bilateral 
hearing loss was not warranted.  

Forty Percent Rating before January 10, 2003

The June 1996 rating decision which awarded a 40 percent 
rating effective October 31, 1995, date of receipt of claim, 
used the results of the May 1996 VA audiometric testing for 
the award.  

The May 1996 VA audiometric testing indicated that both 
puretone thresholds and speech scores were reliable measures 
of the veteran's hearing levels.  

Using the criteria in effect prior to December 1987, the 
results of puretone thresholds were that the average of the 
three frequencies of 500, 1000, and 2000 Hertz were 70 in the 
right ear with none more than 75, and 63 in the left with 
none more than 80.  This translates in to Level D hearing in 
the right ear and Level D in the left ear.  

Also, using discrimination ability and speech reception 
thresholds from the May 1996, the veteran had a speech 
reception threshold of 60 in the right ear with 68 percent 
discrimination ability which translates into Level E acuity 
in the right ear.  The speech reception threshold of 54 in 
the left ear and 72 percent discrimination ability translates 
into Level D hearing acuity in the left ear.  

The speech recognition testing in May 1996 warranted a 40 
percent rating under Diagnostic Code 6288 with Level E in one 
ear and Level D in the other.  Also, testing of the puretone 
thresholds warranted a 40 percent rating under Diagnostic 
Code 6288 with Level D hearing acuity in each ear.  

Using the rating criteria which became effective in December 
1987, the average of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz (rather than the 3 frequencies of 500, 
1000, and 2000 used prior to February 1987) yielded an 
average decibel loss in the right ear rounded to 86 and in 
the left ear rounded to 89.  Speech discrimination was 68 
percent in the right ear and 72 percent in the left ear.  

The findings for the right ear yield a numerical designation 
of VII under Table VI as the average puretone decibel loss of 
86 is in the range between 82 and 89 and the speech 
discrimination score of 68 percent is in the range between 68 
and 74.  

The findings for the left ear yield a numerical designation 
of VII under Table VI as the average puretone decibel loss of 
89 is in the range between 82 and 89 and the speech 
discrimination score of 72 percent is in the range between 68 
and 72.  

Entering the numerical designation of VII and VII to Table 
VIII yields a disability rating of 40 percent.  

With respect to an exception hearing loss pattern, at the 
time of the May 1996 testing the puretone threshold levels 
were not 30 decibels of less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz and, so, the provisions of 38 C.F.R. 
§ 4.86(b) are not applicable.  On the other hand, the 
puretone threshold levels at each of the four frequencies of 
1000, 2000, 3000, and 4000 Hertz were 55 decibel or more and, 
so an exceptional disability pattern was shown under 
38 C.F.R. § 4.86(a).  

38 C.F.R. § 4.86(a) specifically requires the rating 
specialist to determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  This was not done 
at the time of the May 1996 testing.  

Had Table VIa been used, the puretone threshold of 86 in the 
right ear and 89 in the left ear would yield a numerical 
designation of VIII in each as those values are between 84 
and 90 in Table VIa.  

Entering the numerical designations of VIII and VIII to Table 
VII would have yielded a disability rating of 50 percent 
under Diagnostic Code 6100.  However, it was not until June 
1999 that the provisions of 38 C.F.R. § 4.86(a) and (b) were 
created and this was after the May 1996 audiometric testing.  

Accordingly, prior to January 10, 2003, a rating in excess of 
40 percent was not warranted.  

Seventy Percent Rating from January 10, 2003

On VA audiology evaluation in March 2003, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz yielded an average decibel loss rounded to 94.  Pure 
tone thresholds in the left ear at those same frequencies 
yielded an average decibel loss rounded to 96.  Speech 
recognition or discrimination was 20 percent in the right ear 
and 60 in the left ear. 

The findings for the right ear yield a numerical designation 
of XI under TABLE VI as the average puretone decibel loss of 
94 is in the range of between 90 and 97 and the speech 
discrimination score of 20 percent is the range of between 0 
and 34 percent. 

The findings for the left ear yield a numerical designation 
of VIII under TABLE VI as the average puretone decibel loss 
of 96 is in the range of between 90 and 97 and the speech 
discrimination score of 60 percent is the range of between 60 
and 66 percent. 

Entering the numeral designations of XI and VIII to TABLE VII 
yields a disability rating of 70 percent under Diagnostic 
Code 6100. 

The puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz and, so, the 
provisions of 38 C.F.R. § 4.86(b) are not applicable.  
However, the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
were 55 decibels or more and, so, an exceptional pattern of 
hearing impairment is shown under 38 C.F.R. § 4.86(a).  

Using Table VIa, the findings for the right ear yield a 
numerical designation of IX, since the average is between the 
range of 91 and 97 and the findings for the left ear yield a 
numerical designation of IX, since the average threshold loss 
of 96 is between 91 and 97.  

In turn, entering the numeral designations of IX and IX to 
TABLE VII yields a disability rating of 60 percent under 
Diagnostic Code 6102.  However, since the general rating 
provisions provide a higher disability rating of 70 percent 
as compared to only 60 percent under the provisions of 
38 C.F.R. § 4.86(a), the general provisions must be used 
because they provide the higher disability rating.  

Accordingly, since January 10, 2003, a rating in excess of 70 
percent for bilateral hearing loss has not been warranted.  

Claims of Clear and Unmistakable Error

A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification. 38 C.F.R. § 3.104(a).

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows: Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied. It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made.  It is an undebatable error, 
so that it can be said the reasonable minds could only 
conclude that the original decision was fatally flawed.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

Clear and unmistakable error under 38 C.F.R. § 3.105(a) 
applies only if there is a prior final rating decision.  In 
fact, the determinations in the prior final rating decisions, 
as set forth above in this case as to the disability rating 
warranted and the effective dates assigned are final and may 
be revised only upon a showing of clear and unmistakable 
error under 38 C.F.R. § 3.105(a).  


Effective Date Prior to January 10, 2003, for a 70 percent 
Rating for Bilateral Hearing Loss

Legal Criteria

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the 
rule allows for the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if the claim was received within one (1) year from 
such date; otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2). 

Claims for earlier effective dates for ratings of service-
connected disabilities generally focus on three matters.  One 
is the date entitlement to the higher rating arose, secondly, 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a) and 
(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (o)(2) 
(1999); and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

When a prior rating action is final, the matters of the 
rating assigned to a service-connected disorder and the 
effective date of that rating, each of which is a separately 
appealable issue, are final.  Sagnella v. West, 13 Vet. 
App. 313 (2000) (per curiam) (the issue of disability rating 
and effective date are discrete elements of a claim, each one 
capable of giving rise to its own notice of disagreement).  
Thus, when there is a prior final rating action, the third 
matter is whether (under 38 C.F.R. § 3.105(a)) there was 
clear and unmistakable error in a prior rating action which 
should be revised.  

Clear and unmistakable error is a very specific and rare kind 
of error and by undebatable is meant that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made. 


 Moreover, the error must have been prejudicial, that is, one 
that would change the outcome.  Russell v. Principi, 3 Vet. 
App. 310 (1992) and Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Analysis

The veteran did not perfect an appeal of the March 2003 
rating decision, which assigned January 10, 2003, as the 
effective date for a 70 percent rating for the service-
connected bilateral hearing loss.  That effective date was 
based the date of claim for increase.  

However, the appeal actually stemmed from a much earlier 
August 1979 rating decision which denied a compensable 
rating.  As set forth above, since that 1979 rating decision 
disability ratings of 10 percent, 40 percent, and 70 percent 
have been assigned.  

In assigning the 70 percent rating, the RO determined that 
the data obtained from the March 2003 VA audiometric testing 
established that it was factually ascertainable that a 70 
percent rating was warranted.  

Accordingly, the proper effective date in this case for the 
70 percent rating is the date of the March 14, 2003, VA 
audiometric testing.  To the extent that the RO has provided 
an even earlier effective date of January 10, 2003, this 
error accrues to the benefit of the veteran and is not 
prejudicial or otherwise outcome determinative.  

There is also no evidence that the doctrine of resolving all 
doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating actions in 
question.  Moreover, the doctrine is not applicable in 
determinations of clear and unmistakable error.  In view of 
the standard that clear and unmistakable error must be 
undebatable the doctrine of resolution of doubt can never be 
applicable in a determination of clear and unmistakable 
error. 

Rather, clear and unmistakable error either undebatably 
exists or there was no clear and unmistakable error within 
the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 
Vet. App. 310, 314 (1992). 

To the extent that the veteran suggests that the RO did not 
fairly interpret examination reports as to the severity of 
his bilateral hearing loss, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Mere allegations or arguments as to the severity of the 
service-connected bilateral hearing loss or disagreement with 
how the RO weighed the evidence on file do not constitute 
clear and unmistakable error.  

In sum, the veteran has not shown that the March 2003 rating 
decision was clearly and unmistakably erroneous in assigning 
January 10, 2003, as the proper effective date for the 70 
percent rating for bilateral hearing loss.  

Effective Date Prior to January 10, 2003, for a Total 
Disability Rating

Legal Criteria

A claim for a total disability rating based on individual 
unemployability due to service-connected disability, in 
essence, is a claim for increase.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: 



Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

Analysis

Prior to January 10, 2003, the veteran's only service-
connected disabilities were a bilateral hearing loss, rated 
40 percent disabling; tinnitus, rated 10 percent disabling; 
and an anxiety neurosis, rated 10 percent disabling.  The 
combined disability rating was 50 percent, which did not meet 
the minimum percentage standard of 60 percent.  The 70 
percent rating for bilateral hearing loss was assigned by the 
RO in a rating decision in March 2003, effective January 10, 
2003, and resulted in a combined disability evaluation of 80 
percent.  Subsequently, the June 2003 rating decision 
assigned a total disability rating based on individual 
unemployability due to service-connected disabilities 
effective January 10, 2003.  

As the effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later, the date entitlement 
to a total disability rating arose was the date the bilateral 
hearing loss disability was assigned an 70 percent rating, 
that is, January 20, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  

There is no factual or legal basis for an effective date 
earlier than January 10, 2003, when there was no disability 
rated either 60 percent or a 40 percent rating with other 
service-connected disabilities bringing the combined rating 
to 70 percent.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).

The earliest evidence of actual unemployability is the VA 
Form 21-8940 which indicates that he had last worked and 
became too disabled to work in 1998.  While this was 
corroborated by information from the veteran's employer, 
which was received in April 2003, the employer stated that 
the veteran had worked a 40 hour work week until his 
employment ended in January 1999.  

Between January 1999 and the receipt of the VA Form 21-8940, 
in April 2003, there is no correspondence from the veteran or 
evidence on file which indicated that the veteran was 
unemployable.  Thus, there can not have been an earlier 
informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

Accordingly, there was no claim for a total disability rating 
for compensation based on individual unemployability which 
predates the current effective date of January 10, 2003 for a 
total disability rating and there was no evidence of 
unemployability.  

So, there is no clear and unmistakable error in the March 
2003 rating decision in establishing January 10, 2003, as the 
proper effective date for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

The earliest date allowed by VA law for the assignment of a 
total disability rating is one year prior to the receipt of 
the claim, and only if it was factually ascertainable that a 
total disability rating was warranted.  

The date that the veteran stopped working because of 
disability does not, by itself, govern when a total 
disability rating is to be assigned.  Rather, the schedular 
criteria set forth at 38 C.F.R. § 4.16(a) must also be met, 
which is not the case here.  

The record shows that the veteran first met the schedular 
rating criteria under 38 C.F.R. § 4.16(a) as of January 10, 
2003. 

Thus, there was no clear and unmistakable error in the March 
2003 rating decision in establishing January 10, 2003, as the 
correct effective date for a total disability rating based on 
individual unemployability.  




ORDER

A rating higher than 10 percent for bilateral hearing loss 
before October 31, 1995, is denied. 

A rating higher than 40 percent bilateral hearing loss before 
January 10, 2003, is denied.  

A rating higher than 70 percent bilateral hearing loss from 
January 10, 2003, is denied.  

Reversal of the March 2003 rating decision establishing 
January 10, 2003, as the effective date for a 70 percent 
rating of service-connected bilateral hearing loss based on 
clear and unmistakable error is denied.  

Reversal of the March 2003 rating decision establishing 
January 10, 2003, as the effective date for a total 
disability rating based on individual unemployability due to 
service-connected disabilities based on clear and 
unmistakable error is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


